UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2011 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) Federal 0-50970 42-1597948 (State or other (Commission File Number) (I.R.S. Employer Identification No.) jurisdiction of incorporation) 40Main Street, Putnam, Connecticut (Address of principal executive offices) (Zip Code) (860) 928-6501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CRF 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On January 26, 2011, PSB Holdings, Inc. (the “Company”) issued its results of operations and financial condition at and for the three and six months ended December 31, 2010.The text of the issuance and a related financial supplement is included as Exhibit 99.1 to this report. The information included in the text and the financial supplement is considered to be “furnished” under the Securities Exchange Act of 1934. The Company will include final financial statements and additional analyses at and for the three and six months ended December 31, 2010, as part of its quarterly report on Form 10-Q covering those periods. Item9.01.Financial Statements andExhibits. (a)Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: The following exhibit is being furnished herewith: Exhibit No.Exhibit Description 99.1 Results of operations text and financial supplement of PSB Holdings, Inc. dated January 26, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PSB HOLDINGS, INC. Dated: January 26, 2011 By: /s/ Robert J. Halloran, Jr. Robert J. Halloran, Jr. President and Chief Financial Officer
